MEMORANDUM OF DECISION.
Margaret Alexander appeals from a judgment of the Superior Court (Lincoln County; Perkins, J.) under M.R.Civ.P. 80C affirming final agency action by the Department of Human Services. She argues that the Superior Court erred by refusing to appoint legal counsel for her, by refusing to permit a lay person to represent her, and by concluding that the Department properly denied her benefits under the Family Crisis Assistance Program. We disagree. There is no general right to court-appointed legal counsel in a civil case. United States v. 30.64 Acres of Land, 795 F.2d 796, 801 (9th Cir.1986). Maine statutes expressly forbid representation by individuals unlicensed to practice law. See 4 M.R.S.A. § 807 (1979 & Supp.1987). The presiding judge correctly concluded that Alexander failed to provide the Department with sufficient evidence to establish her eligibility for assistance. 5 M.R.S.A. § 11007(4)(C) (1979).
The entry is:
JUDGMENT AFFIRMED.
All concurring.